Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter
1.	Claims 9-12 have been cancelled.
2.	Claims 1-8, 13-20 are allowed.
3.          The following is a statement of reasons for the indication of allowable subject matter:  there was no prior art found by the examiner that suggested modification or combination with the cited art so as to satisfy the combination of all the limitations in claims 1 and 20. 
4.          As claims 1 and 20, the prior art of record taken alone or in combination, fails to disclose or render obvious a sensor module for detecting particulate matter of an aerosol and an electronic device comprising a sensor module, comprising a detector of electromagnetic radiation arranged to detect a portion of the scattered electromagnetic radiation that is reflected by the collector and to detect another portion of the scattered electromagnetic  radiation not being reflected by the collector; wherein the source and the detector are arranged at a same aperture of the collector; wherein the detector is between the source and a main body of the cavity, the detector being an annular photodiode or an annular arrangement of photodiodes, the detector having a central opening such that the central opening allows electromagnetic radiation emitted by the source to reach the cavity; and wherein the cavity comprises a secondary aperture configured to allow a part of the electromagnetic radiation which was not scattered to exit without being reflected to the detector; in combination with the rest of the limitations of claims 1 and 20.

Fax/Telephone Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI T TON whose telephone number is (571)272-9064.  The examiner can normally be reached on 8am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571)272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
		
January 19, 2022
/Tri T Ton/  		
Primary Examiner Art Unit 2877